Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wendorf on January 25, 2022.
The application has been amended as follows: 
In the Claims:
8. (currently amended) The method of claim 1, wherein countering the first axial thrust with the second axial thrust comprises pressurizing a pressure chamber defined by a fluid stator and a balance piston, wherein the fluid stator further comprises one or more diffusors to convert a rotational energy of the fluid into a pressure head.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Veland (U.S. 2017/0183942A1) discloses a method (see fig. 1) comprising: a downhole type pump (200, fig. 4) within a wellbore (see ESP 150 in wellbore 154 shown in fig. 1. Also refer to para 0024), the pump (200) comprising: a housing (housing or pump 200) defining a pump intake (430) and a pump discharge (440); a fluid rotor (impellers 434) positioned within the housing between the pump 
and countering (see paragraphs 0021 and 0022: via a balance piston) the first axial thrust with a second axial thrust created by the portion of the pressurized and displaced fluid (a second axial thrust is created in response to pressuring fluid entering chamber 422 and/or 424, refer to para 0033).
However, Veland fail to teach the hollow shaft defining a central fluid passage extending from the from the pump intake to the pump discharge; directing a portion of the pressurized and displaced fluid in a downhole direction through the central fluid passage to a shaft opening downhole of the pump intake-an.
Regarding claim 1, Beauquin (U.S 5620048) discloses a method comprising: disposing a downhole-type pump (46) within a wellbore (12, fig. 1), the pump (46) comprising: a housing (housing comprising stator 52) defining a pump intake (downhole end near 50 represented by intake arrow) and a pump discharge (upper end next to 44); a fluid rotor (54) positioned within the housing between the pump intake and the pump discharge (see fig. 1); and a hollow shaft (50) passing through a rotational axis of the fluid rotor (see fig. 2), the hollow shaft (50) defining a central fluid passage 
However, Beauquin fail to teach creating a first axial thrust in response to the pressurized and displaced fluid; directing a portion of the pressurized and displaced fluid in a downhole direction through the central fluid passage to a shaft opening downhole of the pump intake-an; and countering the first axial thrust with a second axial thrust created by the portion of the pressurized and displaced fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/01/18/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672